Citation Nr: 1644884	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2011 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, VA, which granted an increased 30 percent evaluation for the service-connected PTSD, but denied a higher rating.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has asserted that he is unable to work full-time as a result of his PTSD.  See, e.g. May 2011 Statement in Support of Claim.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App. at 453 - 54.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination addressing the nature and severity of his service-connected PTSD in April 2011.  See April 2011 VA Examination.  Since that time, he maintains that his PTSD has increased in severity.  See January 2012 Application for Compensation and/or Pension (VA Form 21-526) (stating that he has become increasingly impulsive with unprovoked irritability; he has increased difficulty with adapting to stressful circumstances, including "work or work like setting"; and that his symptoms have intensified since his last PTSD assessment.); see also 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 181 - 82 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 505 - 06 (1998)) 

Thus, in light of the fact that it has been more than 5 years since his last examination, and given the suggestion of increased severity of his PTSD, a new VA examination should be performed to assess the current level of severity of the Veteran's PTSD so that the record will be fully developed on this issue.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) 

Additionally, as noted, the Veteran submitted a statement in February 2011 asserting that his service-connected PTSD interfered with his ability to maintain employment, specifically stating that he had to retire from full-time employment and undertake a part-time job, thereby attributing his unemployment to the manifestations of his PTSD.  See February 2011 VA Form 21-526 Application for Compensation and/or Pension; see also May 2011 Statement in Support of Claim.  Based on these statements, the Board finds that a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. at 453-54.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.

The Veteran should also be issued an additional VCAA letter.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice regarding an increased rating claim and entitlement to TDIU.

2.  Obtain and associate with the record all outstanding VA treatment records, to include all records of treatment from the Richmond VA Medical Center dated from April 2016 to current.

3.  After completing directives (1)-(2), the AOJ should arrange for a VA psychiatric evaluation of the Veteran to ascertain the current nature and severity of his service-connected PTSD.  The examiner should identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  Comprehensive social, educational, and occupational histories are to be obtained.  Examination results should be clearly reported.  The appropriate disability benefits questionnaires should be filled out for this purpose, if possible.

4. 	The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.  

5. 	The AOJ should then review the record and readjudicate the claims on appeal, to include entitlement to a TDIU.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




